By JUDGE WILLIAM L. WINSTON
Objection has been made to the granting of the defendant’s motion to compel a medical examination under Rule 4:10. The granting of such a motion is discretionary and is to be granted only "for good cause shown." The only reason advanced here by defendant’s counsel is that he would prefer to have a different physician examine the plaintiff than the one who examined him on behalf of the defendant's insurance carrier prior to the institution of suit. That does not meet the requirement of "good cause,” and the motion is denied.
Additionally the plaintiff has moved to quash a Rule 4:9(c) subpoena on the ground that it is unreasonable and harassing. The subpoena is directed to the plaintiff's physician and seeks to compel him to produce in the clerk's office in advance of trial for copying his entire file on the plaintiff. The defense has been furnished a copy of the medical report and statement for services rendered. The subpoena is too broad and it would be unreasonable to require the production sought. The Court will order that the results of any tests administered in connection with the preparation of the report be furnished *476and a copy of any history obtained front the plaintiff, including the identity of other physicians consulted and further that the plaintiff’s physician bring with him his entire file at such time as he testifies so that the Court may then rule upon the extent to which it should be opened to scrutiny by defense counsel.